Case 2:20-cr-00173-NR Document 28 Filed 08/31/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
- FOR THE WESTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA )
)
VS ) Criminal No, 2:20-cr-00173
)
)

DA’ JON LENGYEL

WAIVER OF DETENTION HEARING

I understand that I have the right to a detention hearing in connection with the federal
charges that have been brought against me.

I hereby waive my right to a detention hearing at this time reserving the right to request a
detention hearing at a later date.

iv

T"

    

oF Ee

SIGNATURE OF DEFENDAN

DATE: (Mite Dost Sfp k
COUNSEL FOR DEFENDANT“

ORDER OF DETENTION >
AND NOW, this </>“ day of August, 2020,
IT IS HEREBY ORDERED that the government’s request for detention is GRANTED

without prejudice. Defendant may request a hearing on the government’s request for detention at
any time, and one will be scheduled.

 

~ Lisa Pupo Lenihan
United States Magistrate Judge
